LACOMBE, Circuit Judge.
The first proposition contended for, viz., that the Crosstown Company is entitled to prove a claim against the Metropolitan Company for damages resulting from a breach of the lease occurring six months after the appointment of receivers, has been already disposed of in decisions touching other claims. Claim of Met. Ex. Co. (C. C.) 188 Fed. 339; Claim of Nat. Conduit Co. (C. C.) 188 Fed. 343; Claim of Second Ave. Bondholders (C. C.) 189 Fed. 661. It is conceded on the brief that if these decisions stand *546the present claim cannot be distinguished from them. The special master’s disposition of it is therefore sustained; it will come up for review with the other appeals already pending.
[1] So far as concerns the City Company, it seems entirely clear that it is not an assignee of the lease from Crosstown to Metropolitan, hut only a sublessee. The lease from Metropolitan to City was by its terms limited to expire about two years before the expiration of the lease from Crosstown to Metropolitan. How assignment can be worked out in the face of that incontrovertible fact it is difficult to understand. I concur with the special master in his construction of the .covenants of assumption in the City Company’s lease.
[2, 3] The Metropolitan receivers except to so much of the report as sustains the claim against the estate of that road for special franchise taxes of the .years 1904, 1905, and 1906. The special master's reasoning and conclusions on this branch of the case are concurred in.
The exceptions are overruled, and report confirmed.